PER CURIAM.
This is an appeal by the plaintiff (a Workmen’s Compensation recipient) from an order granting equitable distribution to the Workmen’s Compensation insurance carrier of the proceeds of appellant’s settlement with a third party tort-feasor. See § 440.39, Fla.Stat., F.S.A.
Appellant urges that the trial court erred in granting any amount as equitable distribution to the carrier. He claims the evidence before the court established without controversy that the carrier was guilty of inequitable conduct and was therefore barred from participation by the maxim: he who seeks equity must do equity. The record clearly demonstrates that the trial court took into consideration *784the conduct complained of. We therefore affirm upon the authority of the rule stated in Southern Farm Bureau Casualty Ins. Co. v. Bennett, Fla.App.1961, 131 So.2d 499. See also United States Fidelity & Guaranty Company v. Harb., Fla.App.1964, 170 So.2d 54.
Affirmed.